Citation Nr: 1535405	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  05-10 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for protein C deficiency, to include as secondary to diabetes mellitus, type 2 and/or exposure to herbicides.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than June 7, 2001 for the grant of service connection for coronary artery disease, status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to May 1970 and May 1970 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2003, August 2005 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes the Veteran also completed a substantive appeal for the following issues: entitlement to service connection for cardiovascular disease (see July 2003 VA Form 9) and entitlement to service connection for tinnitus (see July 2003 VA Form 9).  The Veteran was granted entitlement to service connection for cardiovascular disease in an April 2011 rating decision and for tinnitus in a March 2005 rating decision.  As such, these issues are no longer on appeal.

The Veteran requested a hearing before the Board.  A hearing was scheduled for December 2014, however, the Veteran failed to attend.  The Veteran indicted he no longer wished to have a hearing in a January 2015 statement.

In March 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  A VHA opinion was received in April 2015.  

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless files associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's protein C deficiency is a congenital defect not subject to compensation within the meaning of applicable legislation, and no additional disability due to disease or injury was superimposed upon his defect during service.

2.  In February 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating for higher than 50 percent for PTSD.

3.  The Veteran separated from service in May 1976.
 
4.  A claim for cardiac problems was received in June 2001, and the RO denied service connection in a May 2002 rating decision; as a result of the Nehmer review, the Veteran was awarded service connection for coronary artery disease in an April 2011 RO decision, and assigned an effective date of June 7, 2001.
 
5.  No communication received prior to June 7, 2001, may be interpreted as an informal claim for entitlement to service connection for coronary artery disease.

6.  The date of receipt of the claim, June 7, 2001, is later than the date entitlement arose for coronary artery disease; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSIONS OF LAW

1.  Service connection for protein C deficiency is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.9 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 50 percent for PTSD, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for an effective date earlier than June 7, 2001 for the grant of service connection for coronary artery disease, status post coronary artery bypass graft, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

For the Veteran's service connection claim, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2003 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Board notes that this letter was sent subsequent to the initial unfavorable decision; however, the issue was later readjudicated in an April 2005 statement of the case.  The Veteran received a Dingess notice in March 2006.  The claim was subsequently readjudicated in a January 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of the claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Regarding the Veteran's earlier effective date claim, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in March 2014 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service medical records.   The Veteran was afforded VA examinations and an expert medical opinion was obtained in April 2015.  Virtual VA and VBMS records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Entitlement to Service Connection for Protein C Deficiency, to Include as Secondary to Diabetes Mellitus, Type 2 and/or Exposure to Herbicides

The Veteran seeks entitlement to service connection for protein C deficiency.  See July 2003 claim.  His claim was denied in an August 2003 rating decision, a notice of disagreement was received in February 2004, a statement of the case was issued in April 2005 and a VA Form 9 was received in April 2005.  

The Veteran claims that his current diagnosis of protein C deficiency was incurred in or aggravated during his period of active service, to include exposure to herbicides, or in the alternative, that it is secondary to his diabetes mellitus, type 2.  The Board notes that exposure to herbicides has been conceded as the Veteran had service in Vietnam from April 1968 to November 1969.

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Disability that is proximately due to or the result of service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e).  Importantly, protein C deficiency is not a presumptive condition.  Therefore, it may not be presumed to have incurred during service as a result of exposure to herbicides.

38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.

It is important to note that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease or injury-related defect to which the presumption of soundness can apply"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran's service records were reviewed.  The May 1968 and January 1973 entrance examinations did not note any pertinent abnormalities.  The Veteran was seen on several occasions for leg and knee pain.  See e.g. February 1967, May 1975, June 1975, and February 1976 treatment notes. 

The Veteran has an extensive post-service history of arterial thrombosis.  For example, in January 1987, he was diagnosed with left iliac occlusion, underwent a left iliac femoral bypass, and left femoral popliteal bypass.  In April 1987, he underwent an additional left iliac femoral bypass thrombectomy with a left femoral popliteal bypass and excision of a previous thrombosed bypass.  He then had an acute postoperative thrombosis and underwent thrombectomy of the femoral popliteal bypass.  In April 1988, he presented with acute thrombosis of the left femoral popliteal bypass and underwent a thrombectomy.  See also, e.g, November 1989, December 1989, December 1992, January 1991, January 1992, March 1992, April 1993, and June 1994 treatment notes.

The record shows that the Veteran has been diagnosed with protein C deficiency, post service, in approximately 1988.  See September 1988 Discharge Summary.

In February 2003, a VA examiner opined that the Veteran's protein C deficiency is a congenital defect, and therefore would be present prior to and during the Veteran's period of military service.

In June 2003, one of the Veteran's treating physicians stated that the Veteran's laboratory studies suggested a protein C deficiency.  He indicated that the exact nature of the hypocoagulability has never been well elucidated.  The examiner then stated that is was very possible that Agent Orange was a factor in the Veteran's development of hypocoagulability.

The Veteran's treating physician submitted a statement in May 2005 indicating that the Veteran has protein C deficiency, which is an inherited problem and therefore it would have been present at the time of his service.  The physician then opined that physical activity and training would more likely than not have aggravated the disorder and caused pain in the Veteran's legs.

In an April 2006 VA examination, the examiner stated that protein C deficiency is either genetically inherited or acquired.  The examiner explained that acquired causes are liver disease, severe infection, septic shock, disseminated intravascular coagulation, acute respiratory distress syndrome or breast cancer patients receiving certain medication for treatment.  The examiner indicated that the Veteran had none of the acquired causes in his records and that some of the symptoms the Veteran experienced during service could have been attributed to a protein C deficiency.  The VA examiner opined that the Veteran's protein C deficiency preexisted service.  The examiner then opined that the Veteran's diabetes mellitus, type 2, "could very well aggravate" his protein C deficiency.

In March 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  A VHA opinion was received in April 2015.  The hematologist opined that the Veteran's protein C deficiency is a congenital defect, explaining that the Veteran's protein C deficiency is more or less stationary in nature.  The hematologist then opined that the Veteran's defect was not subject to a superimposed disease or injury during service.  The physician noted that the Veteran has had multiple arterial thrombotic events; however, protein C deficiency is shown to increase the risk of spontaneous venous, not arterial thromboembolic episodes.  The physician explained that there were no consistent studies showing that protein C deficiency is a clear risk factor for arterial thrombotic episodes.  The Veteran's medical records demonstrate no occurrence of any venous thrombosis episodes, such as deep vein thrombosis or pulmonary embolism.  The hematologist stated that in the absence of any venous thrombotic episodes in the Veteran's history, the protein C deficiency did exist prior to service, but did not contribute to the Veteran's recurrent arterial thrombotic episodes. 

Analysis

As noted previously, VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

In this regard, VAOPGCPREC 82-90 notes that, in a medical context, a "defect" is an imperfection, failure or absence.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

As determined by the February 2003 VA examiner and March 2015 VA hematologist, the Veteran's protein C deficiency is a congenital defect.  There are no medical opinions to the contrary.

Therefore, the Veteran is not entitled to service connection for his congenital protein C deficiency in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon the defect during military service.  However, the evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in an additional disability.

The Board notes the several private medical statements opining that the Veteran's exposure to Agent Orange was "very possible" a factor in the Veteran's development of hypocoagulability, and that his physical activity and training during service more likely than not aggravated his disorder.  See June 2003 and May 2005 private medical opinion.  Additionally, an April 2006 VA examiner opined that the Veteran's service-connected diabetes mellitus, type 2, "could very well aggravate" his protein C deficiency.  See April 2006 VA examination.  

Of note, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

Importantly, the June 2003 and May 2005 private physicians, and the April 2006 VA examiner did not state whether the Veteran's disorder is a congenital defect, disease, or an acquired disease and did not indicate that the Veteran's time in service resulted in an additional disability.  Furthermore, although the May 2005 physician stated that physical activity and training during service more likely than not aggravated the Veteran's disorder, the physician did not indicate that the Veteran was subject to a superimposed disease or injury during service and did not identify any resulting additional disability.  

Regarding the April 2006 VA examiner's opinion that the Veteran's diabetes "could very well aggravate" his protein C deficiency, the Board finds such statements to be too general or speculative, couched in terms of possibility rather than probability, to support the Veteran's claim.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Furthermore, service connection on a secondary basis cannot be considered, as the Veteran's protein C is a congenital defect, and is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. § 4.9.

In contrast, the April 2015 hematologist clearly stated that the Veteran's protein C deficiency is a defect.  The hematologist then opined that the defect was not subject to a superimposed disease or injury during service that resulted in an additional disability.  It was noted that the Veteran has suffered from multiple arterial thrombotic events; however, protein C deficiency has been shown to increase the risk of spontaneous venous, not arterial, thromboembolic episodes.  The claims file contains no evidence of any venous thrombosis episodes.  The April 2015 medial opinion specifically considered the Veteran's in-service herbicide exposure, as well as his time in active military service.  The Veteran's exposure to herbicides and his time in service were found to have no impact on the Veteran's protein C deficiency.  

The Board finds the April 2015 expert medical opinion from the hematologist to be highly probative, as it was predicated on an extensive review of all the evidence of record.  Moreover, the opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords greater probative weight to April 2015 hematologist's opinion.  

To the extent that the Veteran claims that his protein C deficiency is related to his military service and/or secondary to service-connected disabilities, the Board finds that he is not competent to give an opinion regarding the etiology of protein C.  He does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, his assertions lack probative value in supporting his claim for service connection. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for protein C deficiency must be denied.

III.  Entitlement to an Initial Rating Higher than 50 Percent for PTSD

The Veteran was granted entitlement to service connection for PTSD in an August 2005 rating decision, at which time a rating of 50 percent was assigned, effective April 2005.  The Veteran submitted a notice of disagreement in November 2005, a statement of the case was issued in April 2008, and a VA Form 9 was received in June 2008.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to an initial rating higher than 50 percent for PTSD.  See February 2010 statement.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

IV.  Entitlement to an Effective Date Earlier than June 7, 2001 for the Grant of Service Connection for Coronary Artery Disease, Status Post Coronary Artery Bypass Graft

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for coronary artery disease, status post coronary artery bypass graft.  The Veteran asserts the effective date should be retroactive to an earlier claim he submitted that was received by the RO in May 1987.

Service connection for coronary artery disease was granted in an April 2011 rating decision, effective June 7, 2011.  A notice of disagreement regarding the effective date was received in May 2011, a statement of the case was issued in March 2014, and a VA Form 9 was received in April 2014.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he was a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Id. 

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In the present case, the Veteran separated from active duty in May 1976.  He did not raise a claim for entitlement to service connection for a cardiac disorder within a year from discharge.  In fact, the Veteran did not submit any claims for service connection until June 1987, at which time he claimed "vascular disease."  See June 1987 VA Form 21-526. 

Because the Veteran did not apply for service connection for a cardiac disorder within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2), 3.816.

The Veteran asserts that he claimed his cardiac disorder as part of his June 1987 claim for vascular disease.  The Board notes that the Veteran noted on the application that he was claiming "vascular disease" and to "please see physician's report."  See June 1987 VA Form 21-526.  Of note, the May 1987 physician's report submitted with the VA Form 21-526 discusses left iliac artery occlusion and does not note or diagnose any cardiac problems.  

VA regulations specifically define ischemic heart disease to include acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).   The regulations specifically exclude peripheral manifestations of arteriosclerosis, such as peripheral vascular disease, from the definition of ischemic heart disease.  Id.

Therefore, the earliest claim for a cardiac disorder was received from the Veteran in June 2001.  See June 2001 VA Form 21-4138.  At that time, the Veteran specifically requested service connection for several disorders, to include vascular disease and cardiac problems, which he listed as two separate disorders.  Id.

Medical evidence submitted indicates the Veteran was diagnosed with coronary artery disease, confirmed by a cardiac catheterization, in December 1992.  See December 1992 private Report of Operation.

As such, the appropriate effective date is the date of receipt of claim in June 2001, since it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board has also considered whether any evidence of record prior to June 2001 could serve as an informal claim, in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a cardiac disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to June 2001.  

While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to this disability prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms to serve as a claim for compensation benefits, prior to June 2001. 

In sum, the presently assigned effective date of June 7, 2001 is appropriate and there is no basis for an award of service connection for this disability prior to this date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to service connection for protein C deficiency is denied.

Entitlement to an initial rating higher than 50 percent for PTSD is dismissed.

Entitlement to an effective date earlier than June 7, 2001 for the grant of entitlement to service connection for coronary artery disease, status post coronary artery bypass graft is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


